DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-21, 23, and 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. (U.S. Publication No. 2018/0142277 A1; hereinafter Ramasamy) in view of Halder, Vivek (“Facile high-throughput forward chemical genetic screening by in situ monitoring of glucuronidase-based reporter gene expression in Arabidopsis thaliana”; hereinafter Halder).
	With respect to claim 1, Ramasamy discloses a sensing system, comprising: an electrochemical chip having an arrangement of electrodes configured for electrochemical sensing (see ¶[0073]); a microfluidic system having fluidic channels leading to ports on a surface of said sensing system (see ¶[0008]), for delivering to a plant part a substrate for chemical expressed by said plant; and an attachment system for attaching said surface of the sensing system to a surface of said plant part in a manner that said fluidic ports contact said surface of said plant part. (See ¶[0085] and ¶[0120])
	Ramasamy fails to disclose wherein the chemical expressed by said plant is a reporter enzyme.	In the same field of endeavor, Halder teaches wherein the chemical expressed by said plant is a reporter enzyme (see Page 2 “Analysis of Gene Expression in GUS Reporter lines).
	The implementation of GUS reporter system as taught by Halder allows for fast, robust and reliable tissue quantification analogous to chemical expression reporting as disclosed by Ramasamy (See Introduction Page 2, ¶[3]). Therefore, one of ordinary skill in the art would appreciate that the Halder technique can be substituted as an effective method for identifying plant pathogens. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Ramasamy and Halder discloses a plant or part thereof comprising the sensing system of claim 1 attached thereto (see Ramasamy ¶[0008]).
	With respect to claim 3, the combination of Ramasamy and Halder discloses a method of sensing plant expression, comprising attaching the system of claim 1 to a plant part using said attachment system, and receiving a signal generated by said electrochemical chip in response to exposure to said substrate, thereby sensing said expression of said reporter enzyme by said plant (see Ramasamy ¶[0083] and Halder Page 4 “Direct Quantification of GUS Activity in Intact Aradiopsis Seedlings”).
	With respect to claim 5, the combination of Ramasamy and Halder discloses wherein the sensing system comprises a micro-chamber for holding said substrate, and wherein said microfluidic system is constituted for delivering said substrate from said micro-chamber to said ports (see Ramasamy ¶[0085-0087])
	With respect to claim 6, the combination of Ramasamy and Halder discloses wherein the sensing system comprises an inlet port for filling said micro-chamber with said substrate (See ¶[0093] and ¶[0120])
	With respect to claim 7, the combination of Ramasamy and Halder discloses wherein the sensing system comprises a controller for controlling dosage of said delivery of said substrate to said plant part (see Ramasamy ¶[0122]).
	With respect to claim 8, the combination of Ramasamy and Halder discloses wherein the sensing system comprises a communication system for transmitting signals generated by said electrochemical chip over a communication network (see Ramasamy ¶[0122]).
	With respect to claim 9, the combination of Ramasamy and Halder discloses wherein the sensing system comprises a controller for receiving control signals over said communication network via said communication system and controlling dosage of said delivery of said substrate to said plant part, based on said control signals (see Ramasamy ¶[0122]).
	With respect to claim 10, the combination of Ramasamy and Halder discloses wherein said electrodes are deposited on said surface of the sensing system such that said when said surface of the sensing system is attached to said surface of said plant part, said electrodes contact said surface of said plant part (see Ramasamy ¶[0085-0087])
	With respect to claim 11, the combination of Ramasamy and Halder discloses wherein said electrodes are beneath said surface of the sensing system, and wherein said microfluidic system is constituted to deliver said reporter enzyme from said ports to said electrochemical chip (see Ramasamy ¶[0085-0087])
	With respect to claim 12, the combination of Ramasamy and Halder discloses wherein the reporter enzyme is under the transcriptional regulation of a regulatory element (See Halder Page 2 “Analysis of Gene Expression in GUS Reporter Lines”).
	With respect to claim 13, the combination of Ramasamy and Halder discloses wherein said regulatory element is induced by abiotic or biotic stress (See Ramasamy ¶[0254])
	With respect to claim 14, the combination of Ramasamy and Halder discloses wherein said reporter enzyme is heterologously expressed in said plant or part thereof (see Halder Page 2 “Analysis of Gene Expression in GUS Reporter lines).
	With respect to claim 15, Ramasamy discloses a sensing system, comprising: an electrochemical chip having an arrangement of electrodes configured for electrochemical sensing (see ¶[0073]); a microfluidic system having fluidic channels leading to ports on said surface (see ¶[0008]), for receiving from said plant part a chemical and delivering said chemical to said electrochemical chip; and an attachment system for attaching said surface of the sensing system to a surface of said plant part in a manner that said fluidic ports contact said surface of said plant part (See ¶[0085] and ¶[0120]).
Ramasamy fails to disclose wherein the chemical expressed by said plant is a reporter enzyme.	In the same field of endeavor, Halder teaches wherein the chemical expressed by said plant is a reporter enzyme (see Page 2 “Analysis of Gene Expression in GUS Reporter lines).
	The implementation of GUS reporter system as taught by Halder allows for fast, robust and reliable tissue quantification analogous to chemical expression reporting as disclosed by Ramasamy (See Introduction Page 2, ¶[3]). Therefore, one of ordinary skill in the art would appreciate that the Halder technique can be substituted as an effective method for identifying plant pathogens. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 16, the combination of Ramasamy and Halder discloses plant or part thereof comprising the sensing system of claim 15 attached thereto (see Ramasamy ¶[0008]).
	With respect to claim 17, the combination of Ramasamy and Halder discloses a method of sensing plant expression, comprising attaching the system of claim 15 to a plant part using said attachment system, and receiving signals generated by said electrochemical chip in response to exposure of said electrodes to said reporter enzyme, thereby sensing said expression of said reporter enzyme by said plant (see Ramasamy ¶[0083] and Halder Page 4 “Direct Quantification of GUS Activity in Intact Aradiopsis Seedlings”).
	With respect to claim 18, the combination of Ramasamy and Halder discloses wherein the reporter enzyme is under the transcriptional regulation of a regulatory element (See Halder Page 2 “Analysis of Gene Expression in GUS Reporter Lines”).
	With respect to claim 19, the combination of Ramasamy and Halder discloses wherein said regulatory element is induced by abiotic or biotic stress (See Ramasamy ¶[0254])
	With respect to claim 20, the combination of Ramasamy and Halder discloses wherein said reporter enzyme is heterologously expressed in said plant or part thereof (see Halder Page 2 “Analysis of Gene Expression in GUS Reporter lines).
	With respect to claim 21, the combination of Ramasamy and Halder discloses a method of detecting a plant phenotype, the method comprising: subjecting the plant of claim 16 to a stress condition of interest that is sensed by said regulatory element; and sensing expression of said enzyme in response to said stress, said expression being indicative of the plant phenotype (See ¶[0074] and Halder “Introduction”)
	With respect to claim 23, the combination of Ramasamy and Halder discloses wherein the sensing system comprises a communication system for transmitting signals generated by said electrochemical chip over a communication network (see Ramasamy ¶[0122]).
	With respect to claim 27, the combination of Ramasamy and Halder discloses wherein said electrochemical chip is attached to a surface said microfluidic system.
	With respect to claim 28, the combination of Ramasamy and Halder discloses wherein said electrodes are deposited on a surface said microfluidic system (See Ramasamy ¶[0093])
	With respect to claim 29, the combination of Ramasamy and Halder discloses wherein said electrochemical chip and said microfluidic system form a monolithic structure (See Ramasamy ¶[0120])
	With respect to claim 30, the combination of Ramasamy and Halder discloses wherein said plant part is not isolated plant cells (See Ramasamy ¶[0132-0133])
	With respect to claim 31, the combination of Ramasamy and Halder discloses wherein said plant part is a leaf (See Ramasamy ¶[0132-0133] and Halder Page 1 ¶2] – Page 2 ¶[3])
	With respect to claim 32, the combination of Ramasamy and Halder discloses wherein said plant part is a stem (See Ramasamy ¶[0132-0133] and Halder Page 1 ¶2] – Page 2 ¶[3])
	With respect to claim 33, the combination of Ramasamy and Halder discloses wherein said plant part is a bud (See Ramasamy ¶[0132-0133] and Halder Page 1 ¶2] – Page 2 ¶[3])
	With respect to claim 34, the combination of Ramasamy and Halder discloses wherein said plant part is a root (See Ramasamy ¶[0132-0133] and Halder Page 1 ¶2] – Page 2 ¶[3])
	With respect to claim 35, the combination of Ramasamy and Halder discloses wherein said reporter enzyme can be any unique enzyme that is not naturally occurring in the plant (See Halder Page 1 ¶2] – Page 2 ¶[3])
	With respect to claim 36, the combination of Ramasamy and Halder discloses wherein said reporter enzyme can be naturally occurring in the plant in a lower concentration and overtly expressed by external stimulation (See Halder Page 1 ¶2] – Page 2 ¶[3])
	With respect to claim 37, the combination of Ramasamy and Halder discloses wherein said reporter enzyme is a beta glucuronidase (see Halder Page 2 “Analysis of Gene Expression in GUS Reporter Lines”)
	With respect to claim 38, the combination of Ramasamy and Halder discloses wherein said substrate is selected from the group consisting of a glucuronide, like Phenolphthalein-ß-glucoronide and 4-aminophenyl-ß glucoronide. (see Halder Page 3 “Quantification of GUS activity in intact seedlings (in situ)”).
Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. (U.S. Publication No. 2018/0142277 A1; hereinafter Ramasamy) in view of Halder, Vivek (“Facile high-throughput forward chemical genetic screening by in situ monitoring of glucuronidase-based reporter gene expression in Arabidopsis thaliana”; hereinafter Halder) as applied to claims 1 and 15 above, and further in view of Polsky et al. (U.S. Patent No. 9,987,427 B1; hereinafter Polsky)
	With respect to claim 4, the combination of Ramasamy and Halder fails to disclose wherein said surface of the sensing system is hydrophobic.	In the same field of endeavor, Polsky teaches wherein said surface of the sensing system is hydrophobic (See Column 23, lines 50-61). 	Implementation of a hydrophobic surface of the sensing system allows for preventing of liquid permeation that may compromise the integrity of the communication between the sensor and the plant (See Polsky Column 23, lines 50-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 22, the combination of Ramasamy and Halder fails to disclose wherein said surface of the sensing system is hydrophobic.
	In the same field of endeavor, Polsky teaches wherein said surface of the sensing system is hydrophobic (See Polsky Column 23, lines 50-61). 	Implementation of a hydrophobic surface of the sensing system allows for preventing of liquid permeation that may compromise the integrity of the communication between the sensor and the plant (See Column 23, lines 50-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. (U.S. Publication No. 2018/0142277 A1; hereinafter Ramasamy) in view of Halder, Vivek (“Facile high-throughput forward chemical genetic screening by in situ monitoring of glucuronidase-based reporter gene expression in Arabidopsis thaliana”; hereinafter Halder) as applied to claim 1 above, and further in view of Veltz (U.S. Publication No. 2017/0173262 A1) 
	With respect to claim 24, the combination of Ramasamy and Halder fails to disclose wherein said attachment system comprises at least one mechanical assembly selected from the group consisting of a clamp, a hook and loop and a snap.	In the same field of endeavor, Veltz teaches wherein said attachment system comprises at least one mechanical assembly selected from the group consisting of a clamp, a hook and loop and a snap (see ¶[0121]). 	The implementation of any appropriate mounting of the sensors as taught by Veltz would allow for proper communication between the sensor and the plant (see ¶[0121]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 25, the combination of Ramasamy and Halder fails to disclose wherein said attachment system comprises an adhesive layer on said surface of the sensing system.
	In the same field of endeavor, Veltz teaches wherein said attachment system comprises an adhesive layer on said surface of the sensing system (see ¶[0121]). 	The implementation of any appropriate mounting of the sensors as taught by Veltz would allow for proper communication between the sensor and the plant (see ¶[0121]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 26, the combination of Ramasamy and Halder fails to disclose wherein said electrochemical chip is flexible.
	Veltz teaches a flexible electrochemical chip (see ¶[0266]).	The implementation of a flexible chip structure allows for devices to conform to the surface of the plant and prevent inadvertent removal of the sensor structure (See Veltz ¶[0266]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ingber et al. (U.S. Publication No. 2018/0217148 A1) discloses an electrochemical sensor for plants
Dong et al. (U.S. Patent No. 10,921,303 B1) discloses electrochemical sensor of plants
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818